Order entered February 14, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00150-CV

                                 LAURA CARACIO, Appellant

                                                 V.

JOHN DOE, INDIVIDUALLY AND AS NEXT FRIEND OF JOHN DOE, JR., A MINOR
        AND JANE DOE, INDIVIDUALLY AND AS NEXT FRIEND OF
                  JOHN DOE, JR., A MINOR, Appellees

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-17-16679

                                             ORDER
       Before the Court is the February 12, 2019 request of Antionette Reagor, Official Court

Reporter for the 68th Judicial District Court, for an extension of time to file the reporter’s record.

We GRANT the request and extend the time to February 25, 2019.


                                                        /s/   BILL WHITEHILL
                                                              JUSTICE